Citation Nr: 9934298	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

The propriety of the initial 20 percent rating for residuals 
of a post-operative anterior fusion of the cervical spine 
with kyphosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1982 to 
December 1982.  He also served on inactive duty for training 
from April 11, 1987 to April 12, 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama , which after an August 1994 decision by 
the Board, granted the veteran entitlement to service 
connection and assigned an initial 10 percent evaluation for 
residuals of a neck injury.  The veteran disagreed with the 
initial 10 percent rating assigned, and by a January 1997 
rating decision, the RO increased the veteran initial 
evaluation to 20 percent disabling for residuals of a post-
operative anterior fusion of the cervical spine with 
kyphosis.  The veteran contends that his initial rating 
should be higher.  

The veteran's claim was before the Board in September 1997, 
and again in August 1998, at which times it was remanded for 
additional development. 


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence from December 20, 1990, to the 
present, the veteran's limitation of motion of the cervical 
spine, to include consideration of his painful motion, is 
severe.  

3.  Based on the evidence from December 20, 1990, to the 
present, the veteran does not have unfavorable ankylosis of 
the cervical spine.  

4.  Based on the evidence from December 20, 1990, to the 
present, the veteran does not have intervertebral disc 
syndrome of the cervical spine that is severe; even with 
painful motion considered during flare-ups, he does not have 
recurring attacks with only intermittent relief.  


CONCLUSION OF LAW

An initial rating of 30 percent for residuals of a post-
operative anterior fusion of the cervical spine with kyphosis 
for the period from December 20, 1990, to the present is 
appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.71a, Diagnostic Codes 5290, 
5293, 5287 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran injured his 
neck after falling from a truck while serving on Active Duty 
for Training in April 1987.  

Letters from Dr. G. W. and Dr. Z. H. from 1988 indicate that 
the veteran underwent an anterior cervical fusion and 
discectomy of C4-5 in July 1988.  

In January 1991, the veteran reported that he had surgery for 
his neck in July 1988.  

The veteran underwent a VA examination in March 1991.  The 
veteran described persistent pains in his neck, arms and legs 
and "numbness" in the arms and legs.  He could not give the 
localization of the numbness.  The examiner commented that to 
some extent, it appeared to be a stocking and glove type of 
affair, but it came and went.  The sensation was described as 
tingling in the arms, appearing to be aggravated by lifting 
heavy objects.  The veteran stated that these problems had 
interfered with his work as an auto mechanic.  

Examination showed a faint surgical scar running horizontally 
across the anterior neck.  There was no wasting, weakness, 
atrophy or asymmetry or limitation of motion of any joint.  
The cervical spine forward flex was to 50 degrees; backward 
flex was to 20 degrees; lateral flexion was to 20 degrees, 
and rotation was to 50 degrees.  The veteran complained of 
pain bilaterally on lateral flexion of the cervical spine and 
stated that looking forward for too long caused neck pain.  
Diagnosis was postoperative anterior fusion of the cervical 
spine at C4-5, with kyphosis of the cervical spine, with 
examination indicating mild limitation of motion of the 
cervical spine with complaint of pain.  The x-ray report 
noted kyphosis of the cervical spine at the C4-5 level with 
anterior fusion, probably representing old injury and 
fracture with anterior fusion.  

By a Board decision dated August 1994, the veteran was 
granted entitlement to service connection for residuals of a 
neck injury.  

By a decision dated September 1994, the RO enacted the Board 
decision and assigned a 10 percent evaluation for post-
anterior fusion of the cervical spine with kyphosis.  

In the veteran's Substantive Appeal, he stated that he had 
loss of feeling in his hands and feet.  He stated that the 
loss of feeling came and went, and had prevented him from 
working in the field of Diesel Mechanics.  

The veteran's claim for VA vocational rehabilitation benefits 
was denied in March 1995.  On a questionnaire, the veteran 
stated that his service connected disability fluctuates.  The 
veteran stated that he was able to work only one day since he 
became disabled, and that the VA doctors told him that he did 
not need to work until he got straightened out with his back 
condition.  The veteran indicated that his hands and arms 
went to sleep for periods.  He wrote that his hands hurt when 
the feeling returned.  He indicated that he had a difficult 
time trying to turn his head to look when attempting to work 
overhead.  He stated that doctors had told him not work 
around hazardous machinery due to the medications he was 
taking.  

The veteran underwent a VA examination of his spine in March 
1995.  The veteran stated that when he moved his head to 
either the right or left he had pain.  Examination showed 
that there were no postural abnormalities or fixed deformity.  
The musculature of the back was normal for age.  Range of 
motion of the cervical spine was 20 degrees of forward 
flexion; 30 degrees of backward extension; and 32 degrees of 
left and right lateral flexion.  There was objective evidence 
of pain on motion.  There were no localizing neurological 
signs.  Diagnosis was postoperative diskectomy at C4-5 with 
residual traumatic arthritis.  

The veteran underwent a VA examination of his spinal cord in 
March 1995.  The veteran stated that over the last six years, 
he had persistent, periodic numbness and tingling in a 
symmetric distribution in his hands and feet without any 
pain.  He stated that he woke up with his hands and feet 
asleep and that this was worsened with strenuous work and 
relieved with rest.  He stated that the frequency of those 
episodes of numbness had been worsening lately and were 
located over his entire upper extremity and then his lower 
extremities to his knees.  He reported persistent neck pain, 
but denied any cramping, bowel, or bladder complaints, 
episodes of loss of consciousness, or changes of these 
sensations with coughing or sneezing.  The veteran stated 
that he was not taking medication, but previously had been on 
Tylenol, Motrin, and muscle relaxers.  The veteran had 
previously worked as a heavy equipment mechanic, but had not 
been employed in this aspect for about the past year.  

Examination showed that motor examination revealed normal 
bulk and tone with 5/5 strength throughout.  Sensory 
examination revealed some patchy, diminished pinprick in the 
upper and lower extremities in no specific dermatomal 
distribution.  Deep tendon reflexes were grade 2+ in the 
upper extremities and grade 3 triceps jerks with some 
evidence of spread into the hand.  Tinel's and Phalen's signs 
were negative and there was some mild cervical spine 
tenderness to direct palpation.  

The examiner provided an impression of cervical stenosis and 
history of cervical laminectomy for disprotrusion.  The 
examiner commented that he could not find any evidence of a 
peripheral neuropathy as an explanation for the veteran's 
periodic numbness and tingling.  The examiner commented that 
by neurologic examination, the veteran appeared to have quite 
brisk reflexes that could be consistent with previous cord 
injury from disk protrusion in the past. 

Copies of VA Medical Center treatment records were submitted 
from 1995 and 1996.  They show that the veteran underwent 
physical therapy on numerous occasions for his cervical spine 
during this time period.  A nerve conduction velocity test 
and electromyography test were performed on March 6, 1995, 
which indicated that these electrophysiological findings were 
compatible with but not indicative of chronic right C7 
radiculopathy.  On April 12, 1995, the veteran's active range 
of motion was all within normal limits, but with pain at the 
end range in all directions.  The veteran complained of 
residual neck pain and transient numbness in all extremities.  
A cervical collar was provided on August 2, 1995.  An 
electrodiagnostic examination from August 1995 indicated that 
findings were suggestive of left C6, C7 radiculopathy.  On 
August 16, 1995, the veteran was diagnosed with C5 
radiculopathy.  In December 1995, it was noted that the 
veteran had been using a TENS unit at home for relief of 
pain.  

The veteran underwent an x-ray by the VA in March 1996.  
Impression at the C3-4 level was decreased disc T2 intensity 
and mild kyphosis.  At the C4-5 level, there was anterior 
fusion with slight kyphotic angulation, with no significant 
change from 1995.  There was no apparent cord compression.  
At the C5-6 level, there was disc narrowing and slight 
posterior offset of C5 in relation to C6.  There was a 
posterior disc prolapse centered to the left of midline with 
protrusion into the left foramen.  Cord compression was 
believed to be present.  Cord molding was suspected on the 
MRI of September 1995.  At the C6-7 level, left foramen 
narrowing was possible.  Stenosis was not proved, and cord 
compression was not identified.  

By a rating decision dated January 1997, the RO increased the 
veteran's cervical spine disability to 20 percent disabling.  

The veteran was afforded a VA examination in November 1997.  
The veteran stated that he had taken Robaxin and Parafon for 
pain medication.  He stated that his usual occupation was a 
diesel mechanic and that activities of straining hurt his 
neck and arms, and his hands went to sleep.  The examiner 
stated that the spine was painful on motion and the motion 
ceased when the pain began.  The examiner commented that 
there was evidence of painful motion, but no spasm, no 
weakness, and no tenderness noted.  Range of motion was 
described as normal with forward flexion at 36 degrees, 
backward extension at 43 degrees, left lateral flexion at 28 
degrees, and right lateral flexion at 30 degrees.  Diagnosis 
was post diskectomy pain at C3-4 with functional loss due to 
pain.  The examiner specifically stated that there was 
little, if any loss of motion.  The examiner commented that 
the spine was not ankylosed, and limitation of motion was 
slight.  The examiner noted that the veteran did not have 
recurring attacks with intermittent relief of an 
intervertebral disc.  The examiner commented that there was 
slight weakened motion and excess fatigability, but he did 
not believe that there was incoordination attributable to the 
service-connected disability.  The examiner commented that 
pain could slightly limit functional ability.  The examiner 
opined that the fact that the veteran did not take pain 
medication, made him believe that that his disability was not 
severe.  It was noted that the veteran had not had fusion of 
the spine.

The veteran underwent a VA examination in December 1998.  The 
veteran complained of pain and weakness but denied 
fatigability and lack of endurance.  The veteran reported 
that he was not currently taking treatment.  He reported that 
he previously was taking Robaxin and Parafon, and still had 
them at home, but stopped taking them.  The veteran stated 
that he had periods of flare-ups which were precipitated by 
strenuous upper body exercise, and alleviated by rest.  The 
examiner estimated that the flare-ups resulted in 10 percent 
additional limitation of motion or functional impairment 
during the flare-up.  The veteran did not use crutches, a 
brace, or cane.  The examiner commented that the veteran's 
neck interfered with his job.  

Range of motion of the neck showed forward flexion to 46 
degrees; backward extension to 48 degrees; flexion to the 
right of 22 degrees; and flexion to the left of 26 degrees.  
The examiner commented that normal range of motion of the 
cervical spine was forward flexion of 35 to 50; backward 
extension of 35 to 50; and flexion to either side of 20 to 
28.  The examiner commented that the veteran's limitation of 
motion would be slight.  Regarding painful motion, the 
examiner commented that motion stopped when pain began.  The 
examiner stated that it was not possible to state to what 
extent the range of motion or spinal function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The examiner stated that the veteran did not have 
objective evidence of painful motion, spasm, weakness, or 
tenderness, or any postural abnormalities or fixed deformity.  
The veteran's musculature of the back was satisfactory with a 
well healed scar on the right anterior neck.  The veteran's 
deep tendon reflexes, biceps, triceps, and brachial radialis 
were active and equal.  

The examiner commented that the veteran was working and that 
his service-connected disability affected his employment.  
The examiner commented that the veteran did not have 
ankylosis, and what little he had would be favorable, except 
that he did not have pain.  There was no sciatic neuropathy 
with the findings in the neck.  The examiner commented that 
the veteran had very little pain, and that the veteran did 
not take pain medication.  In response to the question of 
whether the veteran had recurring attacks of intervertebral 
disc syndrome with intermittent relief, the examiner stated 
perhaps.  The veteran did not exhibit weakened movement, 
excess fatigability, incoordination, or pain at the 
examination.  The examiner stated that even with pain 
considered during flare-ups, the veteran's disability was not 
the equivalent of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  Diagnosis was 
degenerative disc disease of the cervical spine with 
postoperative sequelae of fusion.

A VA x-ray report from December 1998 provided an impression 
of C4-5 fusion with kyphotic angulation.  






Analysis

The veteran claims that the 20 percent initial rating 
assigned for his service-connected disability was not proper.  
This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 20 percent rating assigned 
following the grant of service connection for residuals of a 
post-operative anterior fusion of the cervical spine with 
kyphosis.  Therefore, all of the evidence following the grant 
of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating 
the veteran's claim.  The RO did consider all of the evidence 
following the grant of service connection, so the veteran's 
claim is in appropriate appellate status.  

The veteran's service connected cervical spine disorder is 
presently rated 20 percent disabling under Diagnostic Codes 
5299-5293.  However, it may be rated under the Code that is 
to his best advantage.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999). 

Slight limitation of motion of the cervical spine is assigned 
a 10 percent disability rating.  Moderate limitation of 
motion of the cervical spine is assigned a 20 percent 
disability rating.  If severe, a 30 percent disability rating 
is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  

A 30 percent rating can also be assigned if there is 
favorable ankylosis of the cervical spine.  A 40 percent 
rating requires unfavorable ankylosis of the cervical spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5287 (1999).

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is assigned a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97 (December 12, 1997).

As will be described below, the evidence shows that the 
veteran's initial 20 percent rating for his cervical spine 
disability was not proper, and that it should be increased to 
30 percent disabling.  The evidence shows that for the period 
from December 20, 1990, to the present, the veteran has had 
severe limitation of motion of the cervical spine under 
Diagnostic Code 5290.  

The examiner at the veteran's December 1998 VA examination 
commented that normal range of motion of the neck was between 
35 and 50 degrees for forward flexion and backward extension, 
and between 20 and 28 degrees for lateral flexion.  Range of 
motion was well within the normal range at the December 1998 
VA examination (46 degrees of forward flexion and 48 degrees 
of backward extension and right flexion of 22 degrees and 
left flexion of 26 degrees) and the examiner commented that 
the veteran's limitation of motion would be slight.  

However, when the range of motion from other examinations is 
measured against the standards that the December 1998 
examiner provided, the veteran's limitation of motion is 
shown to be more than slight.   At the veteran's March 1991 
VA examination, backward extension was only 20 degrees (much 
less than the 48 degrees measured at the December 1998 VA 
examination), which is outside of the normal range of motion 
provided by the December 1998 examiner of between 35 and 50 
degrees.  Similarly, at the veteran's March 1995 VA 
examination for his spine, he had 20 degrees of forward 
flexion (much less than the 46 degrees measured at the 
December 1998 VA examination) and 30 degrees of backward 
extension (much less than the 48 degrees measured at the 
December 1998 VA examination), both figures outside of the 
normal range of motion provided of between 35 and 50 degrees.  
Accordingly, when all of the veteran's range of motion tests 
are considered, the evidence shows that his limitation of 
motion has been moderate.

The veteran's functional limitation of the cervical spine due 
to pain on use as directed in DeLuca v. Brown must also be 
considered.  The evidence shows that the veteran has 
consistently complained of pain in his cervical spine.  At 
his March 1991 VA examination, he complained of pain on 
lateral flexion and stated that looking forward too long 
caused neck pain.  At his March 1995 VA examination for his 
spine, he stated that when he moved his head to the right or 
left he had pain.  At his March 1995 VA examination for his 
spinal cord, he reported consistent neck pain.  VA Medical 
Center treatment records show that in April 1995 the veteran 
had pain at the end range of motion, and in December 1995, it 
was noted that he had been using a TENS unit at home for 
relief of pain.  

At the veteran's November 1997 VA examination, the examiner 
commented that pain could slightly limit functional ability.  
At the veteran's December 1998 VA examination, the examiner 
commented that the veteran had flare-ups, and that those 
flare-ups resulted in 10 percent additional limitation of 
motion or functional impairment.  In summary, the evidence 
shows that when painful motion is taken into account, the 
veteran has had severe limitation of motion of the cervical 
spine for the period from December 20, 1990, to the present, 
to warrant a 30 percent rating pursuant to Diagnostic Code 
5290.  

The evidence does not show that the veteran is entitled to a 
higher initial rating than 30 percent when his cervical spine 
disability is considered under other Diagnostic Codes.  The 
evidence does not show that the veteran has unfavorable 
ankylosis of the cervical spine pursuant to Diagnostic Code 
5287.  The examiner at the veteran's December 1998 VA 
examination commented that the veteran did not have 
ankylosis, and what little he had would be favorable.  

Also, the evidence does not show that the veteran is entitled 
to a higher initial rating than 30 percent when his cervical 
spine disability is considered under Diagnostic Code 5293 for 
intervertebral disc syndrome.  For the veteran to be entitled 
to the next higher rating of 40 percent under Diagnostic Code 
5293, the evidence would have to have shown that the veteran 
had severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  

Although the veteran has consistently described pain, 
numbness and tingling in his arms, and was diagnosed with C5 
radiculopathy in August 1995 when he was seen on an 
outpatient basis by the VA, findings from the veteran's VA 
examinations do not show that he has had recurring attacks of 
intervertebral disc syndrome with intermittent relief.  At 
the veteran's March 1995 VA examination for his spine, there 
were no localizing neurological signs.  At the veteran's 
March 1995 VA examination for his spinal cord, the examiner 
commented that he could not find any evidence of a peripheral 
neuropathy, and that the veteran appeared to have quite brisk 
reflexes.  At the veteran's November 1997 VA examination, the 
examiner commented that the veteran did not have recurring 
attacks with intermittent relief of an intervertebral disc.  

At the veteran's December 1998 VA examination, the veterans' 
deep tendon reflexes, biceps, triceps, and brachial radialis 
were active and equal, and there was no sciatic neuropathy 
with the findings in the neck.  Although the examiner stated 
that "perhaps" the veteran did have recurring attacks of 
intervertebral disc syndrome with intermittent relief, the 
examiner later responded that even with pain considered 
during flare-ups, the veteran's disability was not the 
equivalent of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  

Accordingly, based on the totality of the evidence, even when 
the factors in 38 C.F.R. § 4.40 and 4.45 are considered 
pursuant to the December 1997 VA General Counsel opinion, the 
evidence does not show that the veteran has severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  VAOPGCPREC 36-97 (December 12, 1997).  
Thus, the evidence does not show that the veteran is entitled 
to a 40 percent initial rating when his disability is 
considered under Diagnostic Code 5293.  

Based on the foregoing, the veteran's initial rating for his 
cervical spine disability is increased to 30 percent for the 
entire period from the grant of service connection to the 
present.  38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic 
Codes 5287, 5290, 5293 (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's cervical spine disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.


ORDER

The initial rating assigned for residuals of a post-operative 
anterior fusion of the cervical spine with kyphosis is 
increased to 30 percent for the period from December 20, 
1990, to the present.







		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







